Filed 4/28/98 by Clerk of Supreme Court



IN THE SUPREME COURT



STATE OF NORTH DAKOTA



1998 ND 82







Paul Holzer,                              Plaintiff and Appellant



       v.                                                        



Kenneth Jochim,                            Defendant and Appellee





Civil No. 970355 





Appeal from the District Court for Emmons County, South Central Judicial District, the Honorable Burt L. Riskedahl, Judge.

AFFIRMED.

Per Curiam.

Jeffrey Lee Sheets (argued), P.O. Box 514, Fort Yates, ND 58538-0514, for plaintiff and appellant.

William D. Schmidt (argued), of Schmitz, Moench & Schmidt, P.O. Box 2076, Bismarck, ND 58502-2076, for defendant and appellee.

Holzer v. Jochim

Civil No. 970355



Per Curiam.

[¶1]	Paul Holzer appeals from a district court judgment determining that a partnership among Holzer, Kenneth Jochim, and Doris Jochim had been dissolved, and awarding Holzer $250 for his contribution of labor to the partnership.  Holzer asserts the trial court’s findings that Holzer breached the partnership agreement and the partnership had been dissolved in 1991 were clearly erroneous.  The judgment is affirmed under N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

William A. Neumann

Mary Muehlen Maring

Herbert L. Meschke

Dale V. Sandstrom